MANDATE

THE STATE OF TEXAS

TO THE 225TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on January 28, 2015, the cause upon appeal to
revise or reverse your judgment between

Michael Thomas Paul, Appellant

V.

Greg Abbot Attorney General for the State of Texas, Appellee

No. 04-14-00791-CV and Tr. Ct. No. 2001-CI-16843

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, this
appeal is DISMISSED. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P.
42.3(c). Appellant’s motion requesting an extension of time to file his brief and
a waiver of all costs of appeal, which was filed on January 9, 2015, is DENIED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 15, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00791-CV

                                       Michael Thomas Paul

                                                   v.

                       Greg Abbot Attorney General for the State of Texas

        (NO. 2001-CI-16843 IN 225TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $10.00   E-PAID        MICHAEL PAUL
REPORTER'S RECORD                  $54.75   EXEMPT        BEXAR COUNTY


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 15, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853